Citation Nr: 0808543	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  99-20 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the calculated amount of 
$9,526.98, including the question of whether this overpayment 
debt was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Committee 
on Waivers and Compromises (Committee) of Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran appeared and testified at a personal 
hearing at the RO in April 2000.  

This case was remanded by the Board in January 2001 for 
additional notice and development.  That notice and 
development has been completed, and the case was returned to 
the Board.  

Review of the evidentiary record indicates that a portion of 
the assessed overpayment at issue in the amount of $9,526.98 
has been recouped.  In a June 2007 decision during the 
remand, the Committee granted a partial waiver in the amount 
of $2,508 (the remaining balance of the original $12,035 
debt, after recoupment of $9,526.98).  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board must consider the entire amount of overpayment that 
was not waived, in the calculated amount of $9,526.98, and 
even though it has already been recouped.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective April 1994.

2.  Notice to the appellant in May 1995 of his entitlement to 
pension benefits was accompanied by VA Form 21-8768, which 
advised the appellant that the pension award was based on a 
countable income of $0 from May 1994, that VA must adjust the 
pension payments when the appellant's income changes, that 
the appellant must notify VA immediately if income is 
received from any source other than that shown above, he must 
report any changes in income, and failure to promptly tell VA 
about income changes may create an overpayment which will 
have to be repaid. 

3.  The appellant inaccurately reported to VA that he 
received no income other than Social Security and VA pension 
for the years 1995, 1996, 1997, and 1998; the veteran first 
disclosed the actual receipt of retirement benefits to VA in 
March 1999, and only after VA withheld for overpayment and 
sent the appellant multiple notices, told the appellant about 
an Income Verification Match (IVM) match, and requested 
disclosure of information about income.

4.  The veteran earned retirement income (US Civil Service 
Retirement Annuity) in the amounts of $10,919 in for 1995; 
$9,552 for 1996; $9,888 for 1997; and $10,092 for 1998.

5.  The veteran was paid VA pension benefits of $7,377 in 
1995; $1,430 from January 1, 1996 through November 30, 1996; 
$1,596 from December 1, 1996 through November 30, 1997; and 
$1,632 from December 1, 1997 through November 30, 1998.

6.  The overpayment amount created by the veteran's failure 
to report retirement income for 1995, 1996, 1997, and 1998 
was $12,035. 

7.  Through the Treasury Offset Program, $9,526.98 of the 
overpayment debt was recouped. 

8.  The Committee granted a partial waiver in the amount of 
$2,508, the amount of remaining balance of the original 
$12,035 overpayment debt after 
recoupment of $9,526.98.

9.  The remaining amount of overpayment debt to be considered 
for purposes of waiver is $9,526.98.

10.  VA properly notified the veteran of overpayment of 
pension benefits in the calculated amount of $12,035 at the 
time the debt was created.

11.  The creation of overpayment of pension benefits in the 
calculated amount of $12,035, based on the veteran's failure 
to report retirement income, was not due to administrative 
error by VA.

12.  The remaining overpayment of pension benefits in the 
calculated amount of $9,526.98 was not due to the veteran's 
fraud, misrepresentation, or bad faith.

13.  VA was at minimal fault in the creation of the 
overpayment of $9,526.98.

14.  The veteran was at significant fault in creating the 
overpayment of $9,526.98 by not timely reporting to VA his 
Civil Service retirement income for the years 1995 through 
1998, and by his inaccurate written reporting that he in fact 
was not receiving such additional income.

15.  Recovery of overpayment of $9,526.98 would not nullify 
the objective for which benefits were intended, and would not 
result in further withholding of pension benefits.

16.  Recovery of overpayment of $9,526.98 would not result in 
undue hardship to the veteran or his family. 

17.  The veteran would be unjustly enriched if the pension 
benefits in the amount of $9,526.98, based on reporting no 
retirement income for the years 1995 through 1998, were not 
recovered. 

18.  The veteran did not rely to his detriment on the 
overpayment of disability pension benefits in the amount of 
$9,526.98.




CONCLUSIONS OF LAW

1.  The overpayment of disability pension benefits in the 
calculated amount of $9,526.98 was properly created, and the 
overpayment is a valid indebtedness. 
38 U.S.C.A. § 5112(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.652(a) (2007).

2.  The overpayment of disability pension benefits in the 
calculated amount of $9,526.98 was not due to fraud, 
misrepresentation, or bad faith of the veteran; recovery of 
the overpayment of VA pension benefits in the amount of 
$9,526.98 would not be against equity and good conscience, 
and is not waived.  38 U.S.C.A. 
§§ 5107, 5302(2) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) do not apply to a claim 
for waiver of recovery of overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  Where the law is dispositive, the claim 
must be denied due to a lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In this case, the Board remanded the case in January 2001 for 
further notice and development that included request for 
information about income, an audit, adjudication of the 
question of validity of creation of the overpayment debt, and 
request for a Financial Status Report from the veteran, and 
readjudication of the claim.  This notice, development, and 
readjudication has been accomplished, and the case was 
returned to the Board.  The VCAA notice indicated by the 
Board's remand was not required, as the provisions of the 
VCAA are not applicable to waiver of overpayment claims.  In 
addition, the proper notice has been given in this case, so 
there is no remaining due process on the question of adequate 
notice.  The Board finds that VA has substantially complied 
with the Board's January 2001 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

Validity of the Debt

The Board has construed the appellant's statements regarding 
the amount of the overpayment created as a challenge to the 
validity of the overpayments.  The appellant has also 
requested a waiver of indebtedness of the overpayments due to 
financial hardship.  As a threshold matter, the Board must 
determine the lawfulness of the debt asserted.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); VAOPGCPREC 6-98.  
Because the appellant appeared to question the amount of the 
debt, the Board remanded the claim for additional development 
that included an audit, and to provide the appellant the 
opportunity to present additional evidence regarding sources 
and specific amounts of income for the years 1995 to 1998. 

Under the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of the countable 
income of the beneficiary.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. § 3.23 (2007).  In determining 
income for purposes of entitlement to pension under the 
improved pension program, payments of any kind from any 
source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272 (2007).  38 U.S.C.A. § 1503 
(West 2002); 38 C.F.R. § 3.271 (2007).

Turning to the initial question of whether the overpayments 
at issue was validly created, in this case, the veteran 
originally was awarded improved disability pension benefits 
effective April 1994.  Notice to the appellant in May 1995 of 
his entitlement to pension benefits was accompanied by letter 
and VA Form 21-8768, which advised the appellant that the 
pension award was based on a countable income of $0 from May 
1994, that VA must adjust the pension payments when the 
appellant's income changes, that the appellant must notify VA 
immediately if income is received from any source other than 
that shown above, he must report any changes in income, and 
failure to promptly tell VA about income changes may create 
an overpayment which will have to be repaid. 

The appellant inaccurately reported to VA that he received no 
income other than Social Security and VA pension for the 
years 1995, 1996, 1997, and 1998.  While he reported on his 
April 1994 claim for pension that he hoped to receive Postal 
Service retirement benefits beginning in September 1994, he 
did not report to VA when he in fact started receiving such 
additional income.  The veteran first disclosed the receipt 
of retirement benefits to VA in March 1999, and only after VA 
withheld for overpayment and sent the appellant multiple 
notices, told the appellant about an IVM match, and requested 
disclosure of information about income.

Through IVM matching and request of retirement income reports 
of the U.S. Office of Personnel Management, VA discovered 
that, in addition the Social Security and VA pension income 
that the veteran reported, the veteran also earned retirement 
income (US Civil Service Retirement Annuity) in the amount 
$10,919 in for 1995; $9,552 for 1996; $9,888 for 1997; and 
10,092 for 1998. 

For the same periods from 1995 through 1998 that the veteran 
was receiving the US Civil Service Retirement Annuity, on the 
continuing and uncorrected reported assumption that he had $0 
in retirement income, the appellant was also being paid VA 
pension benefits in the amounts of $7,377 in 1995; $1,430 
from January 1, 1996 through November 30, 1996; $1,596 from 
December 1, 1996 through November 30, 1997; and $1,632 from 
December 1, 1997 through November 30, 1998.  The overpayment 
amount created by the veteran's failure to report retirement 
income for 1995, 1996, 1997, and 1998 was $12,035. 

VA properly notified the veteran of overpayment of pension 
benefits in the calculated amount of $12,035 at the time the 
debt was created.  The Board observes that the RO properly 
followed the procedures of 38 U.S.C.A. § 5302 and 38 C.F.R. 
§ 3.105(h) prior to discontinuing the appellant's pension 
benefits based on information received about his retirement 
income for the years 1995 through 1998.  The creation of 
overpayment of pension benefits in the calculated amount of 
$12,035, based on the veteran's failure to report retirement 
income, was not due to administrative error by VA.  For these 
reasons, the Board finds that the overpayment of disability 
pension benefits in the calculated amount of $9,526.98 was 
properly created, and the overpayment is a valid 
indebtedness.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. § 3.652(a).

Through the Treasury Offset Program, $9,526.98 of the 
overpayment debt was recouped.  The Committee granted a 
partial waiver in the amount of $2,508, the amount of 
remaining balance of the original $12,035 overpayment debt 
after 
recoupment of $9,526.98; therefore, the remaining amount of 
overpayment debt to be considered for purposes of waiver is 
$9,526.98.

Waiver of $9,526.98 Overpayment

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 2002 & Supp. 2007).  In order to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).  The 
regulations in this case provide that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  

In this case, the Committee did not find fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  By waiving only the 
balance of $2,508, but not the remainder of the original 
pension overpayment debt in the amount of $12,035, the 
Committee in effect determined that recovery of the 
overpayment of VA pension benefits in the calculated amount 
of $9,526.98 would not be against equity and good conscience, 
noting that such amount had already been recouped.

Turning to the elements of equity and good conscience, in 
this case, the Board finds that VA was at minimal fault in 
the creation of the overpayment of $9,526.98.  The veteran 
indicated on his pension claim that he hoped to receive 
Postal Service retirement benefits.  VA could have followed 
up at a later time to determine whether the veteran in fact 
was in receipt of retirement benefits; however, in light of 
the veteran's subsequent reporting to VA that he in fact was 
not receiving any additional income, including retirement 
income, but only income from Social Security and VA, there 
were no further indications of record to prompt VA action to 
seek verification of income that the veteran asserted in 
writing he was not receiving. 

The Board finds that the veteran was at significant fault in 
creating the overpayment of $9,526.98 by not timely reporting 
his Civil Service retirement income for the years 1995 
through 1998.  Although he expressed a "hope" that he may 
receive retirement benefits beginning in September 1994, he 
did not report to VA when he in fact started receiving such 
additional income.   

The veteran had been advised, specifically by grant of 
pension benefits letter in 1995 (VA Form 21-8768), that the 
pension award was based on a countable income of $0 from May 
1994, that VA must adjust the pension payments when the 
appellant's income changes, that the appellant must notify VA 
immediately if income is received from any source other than 
that shown above, he must report any changes in income, and 
failure to promptly tell VA about income changes may create 
an overpayment which will have to be repaid.  Notwithstanding 
this notice, in subsequent correspondence during the time the 
veteran was in fact in receipt of retirement income, the 
appellant inaccurately reported to VA that he received no 
income other than Social Security and VA pension for the 
years 1995, 1996, 1997, and 1998.  

The veteran first disclosed the receipt of retirement 
benefits to VA in March 1999, and that only after VA withheld 
for overpayment and sent the appellant multiple notices, told 
the appellant about an IVM match, and requesting disclosure 
of information about income.  As late as June 1998, even 
after VA notified the veteran of overpayment creation, the 
veteran still reported to VA that his "only income is from 
VA pension [ ] and SS benefits," and that, "concerning OPM 
retirement, [ ] I don't have another income."  For these 
reasons, the Board finds that the veteran was at significant 
fault in creating the overpayment of $9,526.98 by not timely 
reporting his Civil Service retirement income for the years 
1995 through 1998.

The Board also finds that recovery of overpayment of 
$9,526.98 would not nullify the objective for which benefits 
were intended, and would not result in further withholding of 
pension benefits.  In this case, not waiving the overpayment 
of $9,526.98 would not result in any of the appellant's 
current entitlement to pension benefits because the amount of 
$9,526.98 has already been recouped.  

The Board finds that recovery of the assessed overpayment of 
$9,526.98 would not result in undue hardship to the veteran 
or his family.  The veteran's reporting of income and 
expenses on the October 2006 Financial Status Report reflects 
that his income exceeds expenses by about $297 per month.  In 
addition, as indicated, the amount of $9,526.98 has already 
been recouped.  

The Board finds that the veteran would be unjustly enriched 
if the pension benefits in the amount of $9,526.98, based on 
reporting no retirement income for the years 1995 through 
1998, were not recovered.  Waiver would result in a current 
lump sum payment to the veteran, and would reward him for his 
active and inaccurate reporting to VA during the years 1995 
through 1998 that he in fact did not have any retirement 
income, when he did.

Finally, the Board finds that there is no evidence that the 
appellant relied to his detriment on the overpayment of 
disability pension benefits in the amount of $9,526.98.  For 
these reasons, the Board finds that recovery of indebtedness 
to VA in the amount of $9,526.98 due to overpayment of 
disability pension benefits would not be against equity and 
good conscience; a preponderance of the evidence is against 
the claim for waiver of overpayment debt in the amount of 
$9,526.98; and waiver of overpayment in the amount of 
$9,526.98 must be denied. 


ORDER

The indebtedness to VA in the amount of $9,526.98 due to 
overpayment of disability pension benefits is a valid debt, 
and waiver of overpayment is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


